  Case 20-03850       Doc 42   Filed 11/20/20 Entered 11/20/20 12:39:46                Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:      20-03850
Jose A Garcia                                )
Nohemi Garcia                                )               Chapter: 13
                                             )
                                                             Honorable Janet S. Baer
                                             )
                                             )               Kane
               Debtor(s)                     )

                 Order Granting Motion of Nissan Motor Acceptance Corporation
                                  to Modify Automatic Stay

        This matter coming to be heard on the Motion of Nissan Motor Acceptance Corporation for
Relief from Stay, due notice having been given, and the Court being fully advised in the premises,

  IT IS HEREBY ORDERED THAT:

  1. The motion is granted as set forth herein.

  2. The automatic stay is modified to permit Nissan Motor Acceptance Corporation to pursue its non-
bankruptcy remedies with respect to the property known as a 2019 NISSAN MURANO - VIN
5N1AZ2MS6KN150701. In rem remedies only.

  3. The stay under Fed. R. Bankr. P. 4001(a)(3) is waived by the Court, and this order is effective
immediately upon entry.



                                                          Enter:


                                                                   Honorable Janet S. Baer
Dated: November 20, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Molly Slutsky Simons (OH 0083702)
 Sottile & Barile, Attorneys at Law
 394 Wards Corner Road, Suite 180
 Loveland, OH 45140
 Phone: (513) 444.4100
 bankruptcy@sottileandbarile.com
